UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2) CYMABAY THERAPEUTICS, INC. (Name of Issuer) Common Stock, $0.0001 par value per share (Title of Class of Securities) 23257D103 (CUSIP Number) DECEMBER 31, 2015 (Date of Event That Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.23257D103 13G Page 2 of 13 Pages Names of Reporting Persons. Alta BioPharma Partners III, L.P. Check the Appropriate Box if a Member of a Group (a) o (b) x SEC Use Only Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With Sole Voting Power 1,001,191 (a) Shared Voting Power -0- Sole Dispositive Power 1,001,191 (a) Shared Dispositive Power -0- Aggregate Amount Beneficially Owned by Each Reporting Person 1,001,191 (a) Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Percent of Class Represented by Amount in Row (9) 4.3% (b) Type of Reporting Person PN (a) Alta BioPharma Partners III, L.P. (“ABPIII”) has sole voting and dispositive control over 932,498 shares of common stock (“Common Stock”) and warrants to purchase 68,693 shares of Common Stock of CymaBay Therapeutics, Inc. (the “Issuer”), except that Alta BioPharma Management III, LLC (“ABMIII”), the general partner of ABPIII, and Farah Champsi (“Champsi”) and Edward Penhoet (“Penhoet”), directors of ABMIII, may be deemed to share the right to direct the voting and dispositive control over such stock. Additional information about ABPIII is set forth in Attachment A hereto. (b) The percentage set forth in row (11) is based on an aggregate of 23,447,003 shares of Common Stock outstanding as of November 2, 2015 as reported in the Issuer’s 10-Qfor the quarter ended September 30, 2015 as filed with the Securities and Exchange Commission on November 12, 2015 plus each Reporting Person’s immediately exercisable Warrant, as applicable.The information with respect to the shares of Common Stock beneficially owned by each Reporting Person is provided as of December 31, 2015. CUSIP No.23257D103 13G Page 3 of 13 Pages Names of Reporting Persons. Alta BioPharma Partners III GmbH & Co. Beteiligungs KG Check the Appropriate Box if a Member of a Group (a) o (b) x SEC Use Only Citizenship or Place of Organization Germany Number of Shares Beneficially Owned by Each Reporting Person With Sole Voting Power 67,238 (c) Shared Voting Power -0- Sole Dispositive Power 67,238 (c) Shared Dispositive Power -0- Aggregate Amount Beneficially Owned by Each Reporting Person 67,238 (c) Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Percent of Class Represented by Amount in Row (9) 0.3% (b) Type of Reporting Person PN (c) Alta BioPharma Partners III GmbH & Co. Beteiligungs KG (“ABPIIIKG”) has sole voting and dispositive control over 62,625 shares of Common Stock and warrants to purchase 4,613 shares of Common Stock, except that ABMIII, the managing limited partner of ABPIIIKG, Champsi and Penhoet, directors of ABMIII, may be deemed to share the right to direct the voting and dispositive control over such stock. Additional information about ABPIIIKG is set forth in Attachment A hereto. CUSIP No.23257D103 13G Page 4 of 13 Pages Names of Reporting Persons. Alta BioPharma Management III, LLC Check the Appropriate Box if a Member of a Group (a) o (b) x SEC Use Only Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With Sole Voting Power -0- Shared Voting Power 1,068,429 (d) Sole Dispositive Power -0- Shared Dispositive Power 1,068,429 (d) Aggregate Amount Beneficially Owned by Each Reporting Person 1,068,429 (d) Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Percent of Class Represented by Amount in Row (9) 4.5% (b) Type of Reporting Person OO (d) ABMIII shares voting and dispositive power over the 932,498 shares of Common Stock and warrants to purchase 68,693 shares of Common Stock beneficially owned by ABPIII and the 62,625 shares of Common Stock and warrants to purchase 4,613 shares of Common Stock beneficially owned by ABPIIIKG. Additional information about ABMIII is set forth in Attachment A hereto. CUSIP No.23257D103 13G Page 5of 13 Pages Names of Reporting Persons. Alta Embarcadero BioPharma Partners III, LLC Check the Appropriate Box if a Member of a Group (a) o (b) x SEC Use Only Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With Sole Voting Power 24,671 (e) Shared Voting Power -0- Sole Dispositive Power 24,671 (e) Shared Dispositive Power -0- Aggregate Amount Beneficially Owned by Each Reporting Person 24,671 (e) Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Percent of Class Represented by Amount in Row (9) 0.1% (b) Type of Reporting Person OO (e) Alta Embarcadero BioPharma Partners III, LLC (“AEBPIII”) has sole voting and dispositive control over 22,979 shares of Common Stock and warrants to purchase 1,692 shares of Common Stock, except that Champsi and Penhoet, managing directors of AEBPIII, may be deemed to share the right to direct the voting and dispositive control over such stock. Additional information about AEBPIII is set forth in Attachment A hereto. CUSIP No.23257D103 13G Page 6 of 13 Pages Names of Reporting Persons. Farah Champsi Check the Appropriate Box if a Member of a Group (a) o (b) x SEC Use Only Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With Sole Voting Power -0- Shared Voting Power 1,093,100 (h) Sole Dispositive Power -0- Shared Dispositive Power 1,093,100 (h) Aggregate Amount Beneficially Owned by Each Reporting Person 1,093,100 (h) Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Percent of Class Represented by Amount in Row (9) 4.6% (b) Type of Reporting Person IN (h) Champsi shares voting and dispositive control over the 932,498 shares of common stock and warrants to purchase 68,693 shares of Common Stock beneficially owned by ABPIII, the 62,625 shares of Common Stock and warrants to purchase 4,613 shares of Common Stock beneficially owned by ABPIIIKG, and the 22,979 shares of Common Stock and warrants to purchase 1,692 shares of Common Stock beneficially owned by AEBPIII. Additional information about Champsi is set forth in Attachment A hereto. CUSIP No.23257D103 13G Page 7 of 13 Pages Names of Reporting Persons. Edward Penhoet Check the Appropriate Box if a Member of a Group (a) o (b) x SEC Use Only Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With -0- Shared Voting Power 1,093,100 (i) -0- Shared Dispositive Power 1,093,100 (i) Aggregate Amount Beneficially Owned by Each Reporting Person 1,093,100 (i) Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Percent of Class Represented by Amount in Row (9) 4.6% (b) Type of Reporting Person IN (i) Penhoet shares voting and dispositive control over the 932,498 shares of common stock and warrants to purchase 68,693 shares of Common Stock beneficially owned by ABPIII, the 62,625 shares of Common Stock and warrants to purchase 4,613 shares of Common Stock beneficially owned by ABPIIIKG, and the 22,979 shares of Common Stock and warrants to purchase 1,692 shares of Common Stock beneficially owned by AEBPIII. Additional information about Penhoet is set forth in Attachment A hereto. CUSIP No.23257D103 13G Page 8of 13 Pages Item 1. (a) Name of Issuer: CymaBay Therapeutics, Inc. (“Issuer”) (b) Address of Issuer’s Principal Executive Offices: 7999 Gateway Boulevard, Suite 130 Newark, CA94560 Item 2. (a) Name of Person Filing: Alta BioPharma Partners III, L.P. (“ABPIII”) Alta BioPharma Management III, LLC (“ABMIII”) Alta BioPharma Partners III GmbH & Co. Beteiligungs KG (“ABPIIIKG”) Alta Embarcadero BioPharma Partners III, LLC (“AEBPIII”) Farah Champsi (“FC”) Edward Penhoet (“EP”) (b) Address of Principal Business Office: One Embarcadero Center, Suite 3700 San Francisco, CA 94111 (c) Citizenship/Place of Organization: Entities: ABPIII Delaware ABMIII Delaware ABPIIIKG Germany AEBPIII California Individuals: FC United States EP United States (d) Title of Class of Securities: Common Stock, $0.0001 par value per share (e) CUSIP Number: 23257D103 Item 3. Not applicable. CUSIP No.23257D103 13G Page 9of 13 Pages Item 4Ownership. The following beneficial ownership information is provided as of December 31, 2015. Please see Attachment A Fund Entities Shares Held Directly Sole Voting Power Shared Voting Power Sole Dispositive Power Shared Dispositive Power Beneficial Ownership Percentage of Class ABPIII 0 0 4.3% ABMIII 0 0 0 4.5% ABPIIIKG 0 0 0.3% AEPBIII 0 0 0.1% FC 0 0 0 4.6% EP 0 0 0 4.6% Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following ý Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group No reporting person is a member of a group as defined in Section 240.13d-1(b)(1)(ii)(J) of the Act. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification Not applicable. CUSIP No.23257D103 13G Page10of 13 Pages EXHIBITS A:Joint Filing Statement CUSIP No.23257D103 13G Page 11 of 13 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 12, 2016 ALTA BIOPHARMA PARTNERS III, L.P. ALTA BIOPHARMA MANAGEMENT III, LLC By: Alta BioPharma Management III, LLC By: /s/ Farah Champsi By: /s/ Farah Champsi Farah Champsi, Director Farah Champsi, Director ALTA EMBARCADERO BIOPHARMA PARTNERS III, LLC ALTA BIOPHARMA PARTNERS III GMBH &CO. BETEILIGUNGS KG By: Alta BioPharma Management III, LLC By: /s/ Farah Champsi /s/ Farah Champsi Farah Champsi, Manager Farah Champsi, Director /s/ Farah Champsi Farah Champsi /s/ Edward Penhoet Edward Penhoet CUSIP No.23257D103 13G Page 12 of 13 Pages EXHIBIT A AGREEMENT OF JOINT FILING We, the undersigned, hereby express our agreement that the attached Schedule 13G is filed on behalf of us. Date: February 12, 2016 ALTA BIOPHARMA PARTNERS III, L.P. ALTA BIOPHARMA MANAGEMENT III, LLC By: Alta BioPharma Management III, LLC By: /s/ Farah Champsi By: /s/ Farah Champsi Farah Champsi, Director Farah Champsi, Director ALTA EMBARCADERO BIOPHARMA PARTNERS III, LLC ALTA BIOPHARMA PARTNERS III GMBH &CO. BETEILIGUNGS KG By: Alta BioPharma Management III, LLC By: /s/ Farah Champsi /s/ Farah Champsi Farah Champsi, Manager Farah Champsi, Director /s/ Farah Champsi Farah Champsi /s/ Edward Penhoet Edward Penhoet CUSIP No.23257D103 13G Page 13 of 13 Pages Attachment A Alta BioPharma Partners III, L.P. beneficially owns 932,498 shares of Common Stock and warrants to purchase 68,693 shares of Common Stock and exercises sole voting and dispositive control over such shares, except to the extent set forth below. Alta BioPharma Partners III GmbH & Co. Beteiligungs KG beneficially owns 62,625 shares of Common Stock and warrants to purchase 4,613 shares of Common Stock and exercises sole voting and dispositive control over such shares, except to the extent set forth below. Alta Embarcadero BioPharma Partners III, LLC beneficially owns 22,979 shares Common Stock and warrants to purchase 1,692 shares of Common Stock and exercises sole voting and dispositive control over such shares, except to the extent set forth below. Alta BioPharma Management III, LLC is the general partner of Alta BioPharma Partners III, L.P. and the managing limited partner of Alta BioPharma Partners III GmbH & Co. Beteiligungs KG and may be deemed to share the right to direct the voting and dispositive control over the shares held by such fund. Ms. Farah Champsi is a director of Alta BioPharma Management III, LLC, and a manager of Alta Embarcadero BioPharma Partners III, LLC. She may be deemed to share the right to direct the voting and dispositive control over the shares held by such funds. Mr. Edward Penhoet is a director of Alta BioPharma Management III, LLC, and a manager of Alta Embarcadero BioPharma Partners III, LLC. He may be deemed to share the right to direct the voting and dispositive control over the shares held by such funds.
